 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JENNIFER NELSON-DEVLIN, et al.,                    No. 2:14-cv-02811-KJM-EFB
12                       Plaintiffs,
13              v.                                       ORDER
14    ELI LILLY AND COMPANY, an Indiana
      corporation.
15
                         Defendant.
16

17

18                   This matter came before the court for a status conference on September 27, 2018.

19   Pedrom Esfandiary appeared for plaintiffs; David Stanley for defendant. At the hearing the

20   parties advised the court of the case status, the settlement status of plaintiff Geri Gonzales, and

21   plaintiffs’ counsel’s intent to withdraw as to remaining plaintiffs Raccheli Austin, Jay Moya and

22   Alfonso Racacho. The court also inquired as to the status of plaintiff Jack Lane Smalley. In light

23   of these discussions, plaintiffs’ counsel shall include as part of the forthcoming motion to

24   withdraw the status of all remaining plaintiffs in this action and a record of the most recent

25   communication with each remaining plaintiff. Upon filing the motion, the matter shall be noticed

26   for hearing before the court, and plaintiffs’ counsel shall advise all remaining plaintiffs of the

27   hearing.

28   /////
                                                        1
 1               IT IS SO ORDERED.
 2   DATE: October 3, 2018.
 3

 4
                                     UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
